                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 Heidi Tolles,                                             Case No: 3:18-3227-TLW-PJG

                 Plaintiff,
                                                  FIFTH AMENDED SCHEDULING ORDER
        vs.

 Corporate Solutions, LLC; University of
 South Carolina,

                 Defendants.


       Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this Court,
upon joint motion of the parties and good cause shown, the Fourth Amended Scheduling Order
entered March 26, 2020 in this matter (ECF No. 28) is hereby further amended as follows:

8.     Discovery shall be completed no later than September 28, 2020. All discovery requests,
       including subpoenas duces tecum, shall be served in time for the responses thereto to be
       served by this date. De bene esse depositions must be completed by discovery deadline.
       No extension of this deadline will be permitted without leave of court. No motion relating
       to discovery shall be filed until counsel have consulted and attempted to resolve the matter
       as required by Local Civil Rule 7.02 (D.S.C).

9.     All other motions, except those to complete discovery and those nonwaivable motions
       made pursuant to Fed. R. Civ. P. 12 and those relating to the admissibility of evidence at
       trial, shall be filed on or before October 26, 2020. (Fed. R. Civ. P. 16(b)(2)).

10.    Unless otherwise ordered by the court, this case is subject to being called for jury selection
       and trial thirty (30) days following the issuance of a Report and Recommendation on any
       motion described in ⁋ 9 of this Order, OR thirty (30) days following the issuance of a
       Report and Recommendation on any motion described in ¶ 9 of this Order, whichever is
       later.



       IT IS SO ORDERED.

                                                      Paige J. Gossett
                                                      UNITED STATES MAGISTRATE JUDGE
June ____, 2020
Columbia, South Carolina




                                            Page 1 of 1
